  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDDIE STINSON, III,                    )
                                       )
        Plaintiff,                     )
                                       )            CIVIL ACTION NO.
        v.                             )              2:19cv521-MHT
                                       )                   (WO)
KAY IVEY, Governor,                    )
et al.,                                )
                                       )
        Defendants.                    )

                                    OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,         filed     this    lawsuit    complaining        that   his

Eighth Amendment rights have been violated by prison

overcrowding.             This lawsuit is now before the court on

the   recommendation           of   the     United    States     Magistrate

Judge        that     plaintiff’s     case     be     dismissed     without

prejudice for failure to comply with a court order and

to prosecute this action.                  There are no objections to

the recommendation.             After an independent and de novo

review       of     the   record,   the     court    concludes    that   the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 20th day of November, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
